Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 1 of 12 PageID #: 313




                              UNITED STATES.DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       CENTRAL DIVISION



  STATE OF SOUTH DAKOTA,                                           4:20-CV-03018-RAL


                         Plaintiff,

          vs.                                           OPINION AND ORDER GRANTING IN
                                                            PART AND DENYING IN PART
  HAROLD FRAZIER, individually and in his              MOTION TO DISMISS AND GRANTING
  official capacity as chairman of the Cheyenne             PRELIMINARY INJUNCTION
  River Sioux Tribe, AND CHEYENNE RIVER
  SIOUX TRIBE,

                         Defendants.




         The State of South Dakota (the State) filed a lawsuit against the Cheyenne River Sioux

 Tribe (the Tribe) and the Tribe's Chairman Harold Frazier in both his individual and official

 capacity. Doc. 1. As a part of its suit, the State sought a preliminary injunction against the Tribe

 and Chairman Frazier. Doc. 1 at      41; Doc. 3. Defendants responded with a motion to dismiss

 based on a lack of subject matter jurisdiction and sovereign immunity. Doc. 21. Defendants also

 opposed entry of any preliminary injunction. Doc. 22. On October 20, 2020, this Coiut held a

 hearing on all pending issues. Doc. 33. After having read filings by both parties and hearing

 argument, this Court noted that both parties deserved a prompt ruling and gave its reasoning and

 ruling from the bench on the motion to dismiss and the motion for preliminary injunction. This is

 the written order formalizing the reasoning and ruling.

    I.      Factual Background

         Located within the Cheyenne River Sioux Indian Reservation is the community ofLa Plant,

 South Dakota. Doc. 23 at ^ 11. The community consists of approximately 200 residents, most of

                                                  1
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 2 of 12 PageID #: 314




 whom are Native Americans living in poverty. Doe. 23 at ^ 11. Running through La Plant is U.S.

 Highway 212. Doc.
                |  24 at 2. Because La Plant is in a very rural area, the speed limit on U.S.

 Highway 212 is 65 miles per hour (mph) for vehicles approaching La Plant. Doc. 5 at T[ 4. A

 motorist approaching La Plant, prior to this dispute, would see a warning sign of an approaching

 decrease in the speed limit from 65 mph to 55 mph,and then would see a speed limit sign showing

 55 mph for the area through La Plant. Doc. 5 at      4,24; Doc. 5-3 at 3.

         On August 14, 2020, the Tribe opened on the south side of U.S. Highway 212 the La Plant

 Thrifty Mart, a tribally owned and operated eonvenience store and gas station. Doc.
                                                                                  |  23 at 14.

 The La Plant Thrifty Mart provides a wide range offood stuffs and other essentials to the residents

 of La Plant as well as residents in the surrounding area. Doc. 23 at ^ 14. Before its opening, there

 had never been such a store in La Plant, and the nearest grocery store was 30 to 40 miles away.

 Doc. 23 at^f^ 12, 15. After the store opened, many ofthe reservation residents came to rely on the

 store for necessities such as food, diapers, cleaning supplies, fuel, and other essentials. Doc. 23 at

 ^ 16. As so many residents lack reliable transportation,^Doc. 23 at 13, residents often travel

 to the convenience store on foot or by bike. Doc.
                                                |  23 at 18; Doc. 24 at ^ 5. U.S. Highway 212

 bisects La Plant, with its high school and some homes to the north of the highway and houses to

 the south of the highway and along the highway. Some of the La Plant residents must cross the

 highway to get to the store, while others walk along the south-side shoulder ofthe highway because

 there are no sidewalks. Doc.23 at^ 18; Doc.24 at 2.Particularly when the Tiospaye Topa School

 is open, the Tribe anticipates that ehildren will frequent the store on their bikes or on foot. Doc. 24

 ^ 6. In addition to the increased pedestrian and bike traffic, tribal law enforcement has observed

 an increased number of vehieles in the area. Doc. 24 at 14.
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 3 of 12 PageID #: 315




        The Cheyenne River Sioux Tribal Council anticipated that the opening of the La Plant

 Thrifty Mart would increase traffic risks in the La Plant community, specifically the threat to

 human life and bodily safety from increased pedestrian, bike, and vehicle traffic. Doc. 23 at     19-

 20. On July 14, 2020, the Tribal Council, by a vote ofthirteen to zero, passed a resolution to lower

 the speed limit on U.S. Highway 212 at La Plant to 45 mph. Doc.
                                                              |  23 at 19. Shortly after the

 opening ofthe La Plant Thrifty Mart, Chairman Frazier instructed tribal road employees to replace

 the 55 mph speed limit signs with 45 mph speed limit signs. Doc. 23 at ][ 22.

        Unfortunately, the Tribe changed the speed limit unilaterally without notifying the State or

 to the federal authorities. Once the South Dakota Department ofTransportation(SDDOT)learned

 of a temporary display erected by the Tribe to alert of a lowered speed limit, a SDDOT employee

 contacted tribal officials to advise them of the state-law process for changing the speed limit on a

 federal highway. Doc. 5 at     7, 19. Tribal officials then removed the State's signs setting the 55-

 mph speed limit, replaced those signs with ones posting a 45-mph speed limit, but left intact signs

 warning of an approaching 55 mph zone. Doc. 5 at           7, 24; Doc. 5-3. The SDDOT employee

 informed tribal officials that the speed limit signs would need to be restored to their original state

 until any possible speed limit change received official approval from the State. Doc. 5 at T[ 11.

 When the Tribe did not change the speed limit signs from 45 mph to 55 mph,the SDDOT changed

 the signs back themselves. Doc. 5 at T|, 15; Doc. 23 at 23. The Tribe responded in kind. Doc. 5 at

 T[ 15, Doc. 23 atf 24. Thereafter, there were several occasions in which the SDDOT or the Tribe

 unilaterally changed the speed limit signs to reflect each of their preferences.' Doc. 5 at^lTf 16, 18,
 23-25; Doc. 24 at lit 23-24.



'The State and the Tribe at one point cooperated to swap back to one another signage each had
removed, but that seems to have facilitated the continuance of the battle of the signage change.
 Doe. 5 at 116.
                                                   3
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 4 of 12 PageID #: 316




          The State then filed this suit. Doc. 1. Since the State has filed this lawsuit, Chairman Frazier

 instructed tribal employees to lower the speed limit from 45 mph to 35 mph. Doc. 32 at TITj 3-5.

 The explanation given at the hearing was that the Tribe's traffic engineer had studied the situation

 and recommended a 35-mph speed limit through La Plant. The State has deemed the Tribe's

 resolution to be a request for a lower speed limitation in the area and has set an administrative

 hearing for October 29, 2020, to hear testimony on what the speed limit through La Plant should

 be. Doc. 4-2.


    II.       Discussion


    A. Motion to Dismiss

          At the motion hearing, this Court first considered the Defendants' motion to dismiss. Doc.

 21. Defendants argued that(1) this Court lacked subject matter jurisdiction over the suit and (2)

 sovereign immimity barred the suit against both the Tribe and Chairman Frazier. As to federal

 subject matterjurisdiction, this case presents a federal question under 28 U.S.C. § 1331. The claim

 involves a federal highway. Doc. 5 at f 2, and federal law controls which party has the authority

 to determine the speed limit on a federal highway located within an Indian reservation, s^ 23

 U.S.C. § 109(d). Because the State's Complaint raises a federal question, the Defendants' motion

 to dismiss for lack of subject matter jurisdiction is denied.

          At the hearing, this Court next considered whether sovereign immunity barred suit against

 the Defendants. As to the Tribe, this Court agreed with Defendants that sovereign immunity

 prevented suit. Kodiak Oil & Gas fUSA)Inc. v. Burr. 932 F.3d 1125, 1131 (8th Cir. 2019)("By

 virtue oftheir limited sovereignty,tribes possess(subject to congressional limitation or expansion)

 'the common-law immunity from suit traditionally enjoyed by sovereign powers.'" (quoting
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 5 of 12 PageID #: 317




 Michigan v. Rav Mills Indian Co.. 572 U.S. 782,788(2014)). Thus, the Tribe's motion to dismiss

 the State's suit is granted on sovereign immunity grounds.

        However, the claim against Chairman Frazier for injunctive relief is not barred by

 sovereign immunity, and Chairman Frazier may be sued in his official capacity to the extent that

 injunctive relief is sought. "[Tjribal immunity does not bar [] a suit for injimctive relief against

 individuals, including tribal officers, responsible for unlawful conduct." Kodiak Oil & Gas(USAj

 Inc.. 932 F.3d at 1131 (quoting Bav Mills Indian Co.. 572 U.S. at 796). The State seeks injunctive

 relief and has alleged that Chairman Frazier engaged in unlawful conduct in directing signage

 changes not permitted by federal law. Therefore, as to Chairman Frazier, the motion to dismiss is

 denied.


    B. Preliminary Injunction

        This Court denied the State's request for a temporary restraining order. Doc. 7, but had

 reserved ruling on the State's motion for preliminary injunction. The State's motion for

 preliminary injunction. Doc. 3, seeks to enjoin the Tribe or Chairman Frazier from modifying,

 removing, or replacing any of the speed limit signage on any highway within the jurisdiction of

 the SDDOT. Doc. 1 at ^ 41; Doc. 3. '

        Rule 65(a) of the Federal Rules of Civil Procedure governs entry of a preliminary

 injimction. In determining whether to grant a preliminary injunction, this Court considers the

 factors set forth in Datanhase Svs.. Inc. v. C.L. Svs.. Inc.. 640 F.2d 109, 113 (8th Cir. 1981)(en

 banc): "(1) the threat of irreparable harm to the movant;(2) the state of the balance between this

 harm and the injury that granting the injunction will inflict on other parties litigant; (3) the

 probability that movant will succeed on the merits; and(4)the public interest." Although no single

 factor is determinative, the Eighth Circuit has emphasized that "the probability of success factor
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 6 of 12 PageID #: 318




  is the most significant." MPAY Inc. v. Erie Custom Comput. Applications. Inc.. 970 F.3d 1010,

  1015 (8th Cir. 2020)(cleaned up and citation omitted). The movant bears the burden of proving

  these factors. CDI Energy Serv. v. West River Pumps. Inc.. 567 F.3d 398, 402 (8th Cir. 2009)

 (cleaned up and citation omitted).

         Because the State's likelihood ofsuccess on the merits is the "most significant" factor, this

  Court during the hearing began its analysis there. Congress, through 23 U.S.C. § 109(d), has given

  states the authority to determine the "location, form, and character of... regulatory and warning

 signs" on federal highways. Specifically, Section 109(d) provides as follows:

         On any highway project in which Federal funds hereafter participate, or on any such
         project constructed since December 20, 1944, the location, form and character of
         informational, regulatory and warning signs, curb and pavement or other markings,
         and traffic signals installed or placed by any public authority or other agency, shall
         be subject to the approval of the State transportation department with the
         concurrence of the Secretary, who is directed to concur only in such installations as
         will promote the safe and efficient utilization of the highways.

 23 U.S.C.§ 109(d). Nothing within this statute creates an exception to the state's power to,approve

 "the location,form,and character of...regulatory and warning signs" on federal highways located

 within Indian reservations. Instead of pointing to any federal law to the contrary. Defendants point

 to the Tribe's traffic code and the inherent sovereign power of the Tribe on its reservation.

 However, Congress has authorized the Secretary of Interior to grant easements over land within

 Indian reservations so that states can open and establish public highways. See 25 U.S.C. § 311. In

 this case, the federal government, as trustee for the Tribe, has granted the SDDOT the necessary

 easements for the construction ofU.S. Highway 212 through La Plant, South Dakota. S^ Doc. 3-

 1.2




 2 Doc. 3-1 contains the easements, deeds, and title work. Both the Tribe (through the federal
 government) and private individuals appear to have granted easements for the highway
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 7 of 12 PageID #: 319




        In Strate v. A-1 Contractors, the Supreme Court of the United States declared that when

 the federal government grants the state a right-of-way over Indian reservation land for the

 construction of a public highway,such land is equivalent to "alienated, non-Indian land." 520 U.S.

 438, 454(1997). Several facts formed the basis of the Supreme Court's conclusion in Strate. The

 Supreme Court noted that the right-of-way was "open to the public, and traffic on it is subject to

 the State's control." Id. at 455-56. It also emphasized that the tribe consented to the easenient, was

 compensated for the easement, and retained no gatekeeping right as to that portion ofthe highway.

 Id. at 456. Therefore, the tribes could not "assert a landowner's right to occupy and exclude." Id

 In turn, the Supreme Court in South Dakota v. Bourland stated that when a tribe loses its right to

 absolute and exclusive use and occupation of conveyed lands, by extension, it loses regulatory

 jurisdiction over the use ofthe land by others. 508 U.S. 679,689(1993).^
         Here, the Tribe as well as individual landowners in the area consented to and were

 compensated for the necessary easements granted to the State to construct U.S. Highway 212

 through La Plant. The Tribe did not reserve any right to regulate the land subject to the right-of-



 construction. The stretch of highway through La Plant appears to have been built or rebuilt in the
 late 1980s.
 ^ While Strate and Bourland establish that when an Indian tribe conveys land to non-Indians, the
 tribe loses absolute and exclusive occupation and use of the land and, by extension, the power to
 regulate, that is not always the case if one of the two Montana exceptions applies. See Montana v.
 United States. 450 U.S. 544 (1981). Under Montana, a tribe "may regulate ... the activities of
 nonmembers who enter consensual relationships with the tribe or its members,through commercial
 dealing, contracts, leases, or other arrangements." Id. at 565. Also,imder Montana, a tribe retains
 "inherent power to exercise civil authority over the conduct of non-Indians on fee lands within its
 reservation when that conduct threatens or has some direct effect on the political integrity, the
 economic security, or the health or welfare of the tribe." Id. at 566. The first Montana exception
 does not apply as the Tribe retained no, contractual right to regulate U.S. Highway 212, and federal
 law grants no such right. Nor did nonmembers enter into a consensual relationship with the Tribe
 merely by travelling on U.S. Highway 212. Although the "health or welfare of the tribe" is
 implicated by speed limits through tribal communities, the second Montana exception does not
 apply because a speeding violation on U.S. Highway 212 would be a criminal offense, not subject
 to an "exercise [of] civil authority." Id at 566.
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 8 of 12 PageID #: 320




 way. See Doc. 3-1. The highway is open to the public, and the State is responsible for maintaining

 the roadway. Thus, under Strate. the land is akin to "alienated non-Indian land." 520 U.S. at 454.

 Further, Congress has given the state transportation department the power of final approval of

 signage on federal highways. Therefore, the State's likelihood of success on the merits here is

 high. See D.M. bv Bao Xiong v. Minn. State High Sch. League.917 F.3d 994,999(8th Cir. 2019)

 (providing that the district court need only determine whether the movant has a "fair chance of

 prevailing," and that this standard does not require the party seeking reliefto "show a greater than

 fifty per cent likelihood that he will prevail on the merits" (cleaned up and citation omitted)).

 Therefore, the "most significant" Dataphase factor weighs in favor of granting a preliminary

 uijimction.

        At the hearing, this Court next addressed whether there was a threat of irreparable harm to

 the State. The State argued that it will suffer irreparable harm for several reasons. First, it pointed

 out that it is obligated under federal law to conduct an engineering study before reducing the speed

 limit below the existing 55 mph limit on that portion of the highway. S^ Doc. 28. The State

 asserted that the failure to fulfill this obhgation could result in the loss of federal funds. S^ 23

 U.S.C. § 116(d) (authorizing the Secretary of Transportation to withhold approval of further

 projects if it finds that a state is failing to properly maintain'^ a federal highway). The State also
 argued that letting the Tribe set the speed limit at the present 35 mph is potentially dangerous. For

 traffic approaching La Plant, the speed limit on U.S. Highway 212 is 65 mph, and the speed limit

 historically has been 55 mph on that portion of the highway running through La Plant itself.

 However, the Tribe has reduced the speed limit from 55 mph to 35 mph in an effort to protect its



  Under 23 U.S.C. § 101(13), the term "maintenance" is defined as "the preservation of the entire
 highway, including surface, shoulders, roadsides, structures, and such traffic-control devices as
 are necessary for safe and efficient utilization of the highway."
                                                   8
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 9 of 12 PageID #: 321




 community members in La Plant. The State is eoncemed that such a dramatic reduction in speed

 will lead to more accidents. Doc. 28. For example, collisions could occur between a vehicle whose

 driver abides by the Tribe's speed limit and a trailing vehicle whose driver continues at between

 55 mph and 65 mph. The State submits that its brief study suggests that drivers were disregarding

 the Tribe's posted 45 mph limit. S^ Doc. 30. The State's other concern is that winter conditions

 may prevent drivers from reducing their speed from 65 mph to 35 mph so quickly, and the attempt

 itself could be dangerous. Although the State is likely overstating whether its federal highway

 funds are in true jeopardy, the State has articulated a genuine threat of irreparable harm absent a

 preliminary injimction.

        The next Datanhase faetor requires balancing harm to the State against "the injury that

 granting the injunction will inflict on other parties litigant." Datanhase Svs. Inc.. 640 F.2d at 114.

 Chairman Frazier is the remaining other party, but realistieally this Court must consider the

 interests of the Tribe and its members here, as the Tribal Chairman is sued in his offieial capacity.

 The Tribe and its members have valid concerns here too.^ Sinee the opening of a convenience store

 in La Plant, the Tribe has observed increased pedestrian traffic. The Tribe worries, and rightfully

 so, that vehicles travelling 55 mph through La Plant will fail to appreciate that pedestrians and

 bicyclists cross U.S. Highway 212 or walk along its shoulder to aceess the new convenience store.

 Indeed, tribal law enforcement has observed "near misses" on the roadway. Doc. 24 at T[ 4. The



 ^ This Court understands that entry of a preliminary injunetion inflicts harm to the Defendants by
 overriding a Tribal Coimcil resolution and nullifying actions taken by Chairman Frazier on the
 advice of the tribal traffie engineer designed to protect or reduce risk of harm to tribal members
 living in the La Plant community. Entry of an injunction is somewhat of an insult to the Tribe's
 sovereignty. But,as diseussed in considering suceess on the merits,this results from Congressional
 enactment of 23 U.S.C. § 109(d) and 25 U.S.C. § 311, as well as Supreme Court eases like Strate
 and Bourland. By no means does this Court intend insult to the Tribe's sovereignty, and this
 decision is limited to the unique facts here involving the posted speed limit through La Plant on
 U.S. Highway 212.
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 10 of 12 PageID #: 322




  Tribe and Chairman Frazier are in a unique position to discern the community's safety needs and

  respond aecordingly. Yet this harm may be short lived. The State has started the process to

  reevaluate the speed limit on U.S. Highway 212 as it bisects La Plant in front of the new Thrifty

  Mart. The State's representations at the hearing were that it would not ignore tribal concerns and

  simply refuse to change the speed at all. True, the entire State process will take roughly through

  November 30, but that should allow determination in a rational manner ofsuch things as where to

  place signs warning of decrease of speed ahead and whether flashing lights on such signs are in

  order. Thus, there is a risk of injury to the Tribe and its member if this Court grants a preliminary

  injunction, because pedestrians crossing a highway where vehicles drive 55 mph is dangerous.

         The final Dataphase factor is whether the public interest is served by granting a preliminary

  injunction. Before the hearing,the State and the Tribe had gone back-and-forth,taking each other's

  signs down and replacing them with their own. The public is certainly not served by a system

  where the speed limit is subject to frequent change and determined by whichever sovereign entity

  last changed out the sign. The grant of this preliminary injunction allows the state process for an

  orderly change ofsignage to take place. The State has an obligation under the federal statute giving

  it authority over regulatory highway signage to act to "promote the safe and efficient utilization of

  the highways." 23 U.S.C. 109(d). That statutory language connotes considering the safety of

  motorists and non-motorists alike. At the hearing, the State vowed to consider reducing the speed

  limit below 55 mph on that portion of the highway running through La Plant. It also informed the

  Court that this matter could be resolved as soon as November 30, 2020.^ The public will be best



  ® An administrative hearing before the South Dakota Transportation Commission is scheduled for
 October 29, 2020. At the hearing, the State advised that it would welcome the Tribe to submit
 comments at or before the October 29 hearing and testify at the hearing either in person or by
 telephone. It also explained that after the hearing, the Rules Committee will make a decision by
 November 10, and their decision would go into effect 20 days later.
                                                  10
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 11 of 12 PageID #: 323




  served by a process where the State determines, with the Tribe's input, a speed limit that protects

  both drivers and pedestrians alike in the area. Based on the assurances from the State of a fair

  process^, this Court determines that the public interest is served by granting the injrmction. Thus,

  the final Dataphase factors weighs in favor of granting a preliminary injunction assuming the

  State's process is fair.

         In short, this Court grants the preliminary injunction, principally because of the State's

  likelihood of success on the merits and because an orderly process to entertain and determine a

  reduction of the speed limit serves the public interest. The scope of the preliminary injunction

  extends to prohibit Chairman Frazier from directing any tribal agency or employee thereof from

  altering any signage that the State has posted on U.S. Highway 212 in or near La Plant or

  replacing such state signage with any new signage, whether temporary or permanent, without the

  prior permission of the appropriate state authority. However, this injunction in no way prohibits

  or is meant to deter Chairman Frazier or tribal agencies from petitioning the State for additional

  signage on Highway 212 alerting motorists to an area of pedestrian crossing at La Plant or

  presenting the State with its evidence to support lowering the speed limit in the area of the new

  La Plant Thrifty Mart. Indeed, this Court strongly encourages the Tribe's participation in the

  process moving forward and trusts that the State will be receptive to and respectflil of that

  submission. Moreover, this injunction is by definition preliminary. If there is a material change



'In reply briefing. Doc. 26, the State seemed to argue that, because its brief study suggested that
  motorists were ignoring the 45-mph speed limit, no lowered speed limit was required and that
  motorists' behavior should dictate what speed limits are. The State assured this Court that such
  inferences from the State's briefing should be attributed to her writing and did not reflect the
  State's actual position. Truly, any such argument focuses only on one perspective—the motorist
  passing through La Plant looking to get to another destination—^and not safety to pedestrians,
  bicyclists, store patrons, or the community, particularly where circumstances here changed by the
  opening of a new store on U.S. Highway 212 for a community whose housing is bisected by the
  highway.
                                                   11
Case 3:20-cv-03018-RAL Document 34 Filed 10/23/20 Page 12 of 12 PageID #: 324




  in circumstance, this Court will entertain a motion to modify or extinguish the preliminary

  injimction.

      III.      Conclusion


          For the reasons explained on the record as well as the reasons contained herein, it is

          ORDERED that Defendants' motion to dismiss. Doc. 21, is granted to the extent the

  Plaintiffs claims against the Cheyenne River Sioux Tribe are hatred by sovereign immunity;

  otherwise it is denied. It is further

          ORDERED that Plaintiffs motion for preliminary injunction. Doc. 3, is granted to the

  extent that Chairman Frazier is enjoined from directing any tribal agency or employee thereoffrom

  altering any signage that the State has posted on U.S. Highway 212 in or near La Plant or replacing

  such signage with any new signage, whether temporary or permanent, without the prior permission

  of the appropriate state authority.

          DATED this            day of October, 2020.

                                                BY THE COURT:




                                                ROBERTO A. LANGE
                                                CHIEF JUDGE




                                                   12
